DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 08/24/2021 is acknowledged and has been accepted by the Examiner.  The Applicant has cancelled claims 2, 10-11 and 14.  Claim 9 has been previously cancelled by the applicant.  Claims 1, 3-8 and 12-13 are pending in the application and have been examined.

Claims 1, 3-8 and 12-13 are allowable in view of the amendment and arguments filed by the applicant on 08/24/2021 and reasons stated in the Office action mailed on 05/26/2021.  All objections to the drawings and rejection of claims detailed in the Office action mailed on 05/26/2021 have been withdrawn.

Allowable Subject Matter
Claims 1, 3-8 and 12-13 are allowable.
Claims 1, 7 and 8 are allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious a measuring apparatus, in which fluid information is obtained on the basis of a sum of the backscatter component and the side scatter component, and on the basis of the forward scatter component, in combination with the rest of the limitations of claims 1, 7 and 8.
Claims 3-5 and 12-13 are allowable because they are dependent on claim 1 or an intermediate claim.
Claim 6 is allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious a measuring apparatus, comprising: an irradiator configured to irradiate fluid with light; a first light receiver configured to receive a first component, which passes through the fluid, out of scattered light scattered by the fluid; a second light receiver configured to receive a second component, which is scattered in a surface layer of the fluid and scattered in a first direction in which said irradiator is located out of the scattered light, in combination with the rest of the limitations of claim 8.

Niwa (U. S. Patent 5,105,093) is the closest prior art to the Applicant’s claimed invention.  However Niwa does not teach of obtaining fluid information on the basis of a sum of the backscatter component and the side scatter component, and on the basis of the forward scatter component as claimed in claims 1, 7 and 8, or of a first light receiver configured to receive a first component, which passes through the fluid, out of scattered light scattered by the fluid; a second light receiver configured to receive a second component, which is scattered in a surface layer of the fluid and scattered in a first direction as claimed in claim 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is (571)272-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886